                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                               ORLANDO DIVISION

BAC HOME LOANS SERVICING, L.P.,

      Plaintiff,

v.                                                      Case No. 6:19-cv-652-Orl-37GJK

AARON AQUERON; UNKNOWN
SPOUSE OF AARON AQUERON;
UNKNOWN TENANT I; UNKNOWN
TENANT II; STONEBRIDGE VILLAGE
HOMEOWNER’S ASSOCIATION,
INC.; FAIRWINDS CREDIT UNION;
MICHAEL RODRIGUEZ; LIZETTE
RODRIGUEZ; and ANY UNKNOWN
HEIRS, DEVISEES, GRANTEES,
CREDITORS, AND OTHER
UNKNOWN PERSON OR UNKNOWN
SPOUSES CLAIMING BY, THROUGH
AND UNDER ANY OF THE ABOVE-
NAMED DEFENDANTS,

      Defendants.
_____________________________________

                                         ORDER

      Plaintiff initiated this foreclosure action in state court in August 2010. (Doc. 1 -1.)

On April 9, 2019, Defendant Aaron Aqueron (“Aqueron”), proceeding pro se, removed

his objection to a judicial foreclosure sale. (Doc. 1, ¶ 7.) Aqueron also filed a motion to

proceed in forma pauperis. (Doc. 2 (“IFP Motion”)). On referral, U.S. Magistrate Judge

Gregory J. Kelly recommends denying the IFP Motion and remanding the case. (Doc. 5

(“R&R”).)

      The parties did not object to the R&R, and the time for doing so has now passed.

                                            -1-
As such, the Court has examined the R&R only for clear error. See Wiand v. Wells Fargo

Bank, N.A., No. 8:12-cv-557-T-27EAJ, 2016 WL 355490, at *1 (M.D. Fla. Jan. 28, 2016); see

also Macort v. Prem, Inc., 208 F. App’x 781, 784 (11th Cir. 2006). Finding no such error, the

Court adopts the R&R in its entirety.

       Accordingly, it is ORDERED AND ADJUDGED as follows:

       1.     U.S. Magistrate Judge Gregory J. Kelly’s Report and Recommendation

              (Doc. 5) is ADOPTED, CONFIRMED, and made a part of this Order.

       2.     Defendant Aaron Aqueron’s motion to proceed in forma pauperis (Doc. 2) is

              DENIED.

       3.     This action is REMANDED to the Ninth Judicial Circuit in and for Orange

              County, Florida.

       4.     The Clerk is DIRECTED to terminate all pending motions and close the file.

       DONE AND ORDERED in Chambers in Orlando, Florida, on May 21, 2019.




Copies to:
Counsel of Record
Pro Se Party
Circuit Court of the Ninth Judicial Circuit
in and for Orange County, Florida


                                              -2-
